Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
By Examiner’s Amendment, Claims 1, 2, 6, 9, 10, 12, 13, 17, 20, 21, 23, 24, 28, 31, and 32 have been amended. 
Claims 1-33 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application has been amended as follows:

1. (Currently Amended) A method comprising:
aggregating data from a plurality of different data sources, wherein the data comprises raw claims data ingested from an external data source, [[and]] wherein at least a portion of the raw claims data is encrypted, and wherein the raw claims data comprises carrier claims, wherein the carrier claims comprise data metrics that include calendar year, entity, practitioner identifier (ID), or facility identifier;
executing an electronic data security measure by de-encrypting the encrypted portion of the raw claims data;
generating an intermediary file from the de-encrypted raw claims data comprising a modeled version of the raw claims data, wherein the modeled version of the raw claims data is cleaned to eliminate superfluous data;
storing the intermediary file [[on]] in a database;
partitioning the intermediary file based on one or more of the data metrics
identifying a plurality of carrier claims processed by a practitioner for procedures performed at a facility, wherein the plurality of carrier claims is identified from within the partitioned version of the intermediary file that is stored [[on]] in the database;
executing a database merge process to match the plurality of carrier claims to the facility to generate matched claims;
calculating a percentage of outpatient claims based on a percentage of office claims performed by the practitioner that did not occur at the facility; and
calculating a level of confidence that the practitioner is employed by the facility based on the matched claims and the percentage of outpatient claims;
wherein the database merge process comprises a plurality of steps, and wherein each of the plurality of steps comprises matching the plurality of carrier claims to the facility based on an	identified data metric;
wherein calculating the level of confidence that the practitioner is employed by the facility reflects real-world associations between the practitioner and the facility based on real-world claims data; and
wherein the intermediary file decreases the amount of disc storage and/or Random Access Memory (RAM) needed to calculate the level of confidence that the practitioner is employed by the facility based on the real-world claims data.

2. (Currently Amended) The method of claim 1, wherein the raw claims data further comprises facility claims and the method further comprising identifying a plurality of facility claims within the partitioned version of the intermediary file that is stored on the database, wherein the plurality of facility claims is associated with the facility, and wherein matching the plurality of carrier claims to the facility comprises matching the plurality of carrier claims to the plurality of facility claims to generate the matched claims.

3. (Previously Presented) The method of claim 1, wherein calculating the percentage of outpatient claims comprises collapsing the matched claims on a practitioner ID associated with the practitioner.

4. (Original) The method of claim 1, further comprising collapsing the matched claims to group level, wherein the facility is a healthcare facility associated with a group.

5. (Original) The method of claim 4, further comprising calculating a percentage of employment by calculating a percentage of practitioners associated with the group that are employed by a facility associated with the group.

6. (Currently Amended) The method of claim 1, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein matching the plurality of carrier claims with the facility comprises matching based on:
in a first matching iteration, a patient identification for a patient that received a procedure from the practitioner, a date of service for the procedure performed, and a procedure code for the procedure;
in a second matching iteration, the patient identification, the date of service, and a practitioner ID (National Provider Identifier) associated with the practitioner;
in a third matching iteration, an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
in a fourth matching iteration, the date of service and a most common facility associated with the practitioner; and
in a fifth matching iteration, the most common facility associated with the practitioner as determined based on a clinic ID (National Provider Identifier) in a carrier claim.

7. (Previously Presented) The method of claim 6, wherein matching the plurality of carrier claims with the facility further comprises matching based on: 
in a sixth matching iteration, the date of service and the most common facility associated with the practitioner;
in a seventh matching iteration, the date of service and recent most common facility associated with the practitioner based on claims processed by the practitioner in a recent time period;
in an eighth matching iteration, the date of service and the most common facility associated with the practitioner;
in a ninth matching iteration, a most common facility associated with the practitioner using previously joined facilities; and
in a tenth matching iteration, a facility most closely link to the clinic ID based on the carrier claim.

8. (Original) The method of claim 1, further comprising calculating a level of confidence that the practitioner is employed by the facility for each year there are available carrier claims and aggregating the level of confidence for each year to calculate an aggregated level of confidence that the practitioner is employed by the facility.

9. (Currently Amended) The method of claim 1, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the plurality of steps for the database merge process comprises matching based on one or more of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; or
a facility most commonly linked to the clinic ID based on the carrier claims.

10. (Currently Amended) The method of claim 1, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the database merge process for matching the plurality of carrier claims with the facility comprises matching based on each of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; and
a facility most commonly linked to the clinic ID based on the carrier claims.

11. (Original) The method of claim 1, further comprising determining that the practitioner is employed by the facility in response to determining that all carrier claims billed by the practitioner are matched to the facility.

12. (Currently Amended) A system comprising one or more processors configured to execute instructions stored in non-transitory computer readable storage media, the instructions comprising:
aggregating data from a plurality of different data sources, wherein the data comprises raw claims data ingested from an external data source, [[and]] wherein at least a portion of the raw claims data is encrypted, and wherein the raw claims data comprises carrier claims, wherein the carrier claims comprise data metrics that include calendar year, entity, practitioner identifier (ID), or facility identifier;
executing an electronic data security measure by de-encrypting the encrypted portion of the raw claims data;
generating an intermediary file from the de-encrypted raw claims data comprising a modeled version of the raw claims data, wherein the modeled version of the raw claims data is cleaned to eliminate superfluous data;
storing the intermediary file [[on]] in a database;
partitioning the intermediary file based on one or more of the data metrics 
identifying a plurality of carrier claims processed by a practitioner for procedures performed at a facility, wherein the plurality of carrier claims is identified from within the partitioned version of the intermediary file that is stored [[on]] in the database;
executing a database merge process to match the plurality of carrier claims to the facility to generate matched claims;
calculating a percentage of outpatient claims based on a percentage of office claims performed by the practitioner that did not occur at the facility; and
calculating a level of confidence that the practitioner is employed by the facility based on the matched claims and the percentage of outpatient claims;
wherein the database merge process comprises a plurality of steps, and wherein each of the plurality of steps comprises matching the plurality of carrier claims to the facility based on an identified data metric;
wherein calculating the level of confidence that the practitioner is employed by the facility reflects real-world associations between the practitioner and the facility based on real-world claims data; and
wherein the intermediary file decreases the amount of disc storage and/or Random Access Memory (RAM) needed to calculate the level of confidence that the practitioner is employed by the facility based on the real-world claims data.

13. (Currently Amended) The system of claim 12, wherein the raw claims data further comprises facility claims and wherein the instructions further comprise identifying a plurality of facility claims within the partitioned version of the intermediary file that is stored on the database, wherein the plurality of facility claims is associated with the facility, and wherein matching the plurality of carrier claims to the facility comprises matching the plurality of carrier claims to the plurality of facility claims to generate the matched claims.

14. (Previously Presented) The system of claim 12, wherein the instructions are such that calculating the percentage of outpatient claims comprises collapsing the matched claims on a practitioner ID (National Provider Identifier) associated with the practitioner.

15. (Previously Presented) The system of claim 12, wherein the instructions further comprise collapsing the matched claims to group level, wherein the facility is a healthcare facility associated with a group.

16. (Previously Presented) The system of claim 15, wherein the instructions further comprise calculating a percentage of employment by calculating a percentage of practitioners associated with the group that are employed by a facility associated with the group.

17. (Currently Amended) The system of claim 12, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that matching the plurality of carrier claims to the facility comprises matching based on: 
in a first matching iteration, a patient identification for a patient that received a procedure from the practitioner, a date of service for the procedure performed, and a procedure code for the procedure;
in a second matching iteration, the patient identification, the date of service, and a practitioner ID (National Provider Identifier) associated with the practitioner;
in a third matching iteration, an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
in a fourth matching iteration, the date of service and a most common facility associated with the practitioner; and
in a fifth matching iteration, the most common facility associated with the practitioner as determined based on a clinic ID (National Provider Identifier) in a carrier claim.

18. (Previously Presented) The system of claim 17, wherein the instructions are such that matching the plurality of carrier claims to the facility further comprises matching based on:
in a sixth matching iteration, the date of service and the most common facility associated with the practitioner;
in a seventh matching iteration, the date of service and recent most common facility associated with the practitioner based on claims processed by the practitioner in a recent time period;
in an eighth matching iteration, the date of service and the most common facility associated with the practitioner;
in a ninth matching iteration, a most common provider associated with the practitioner using previously joined facilities; and
in a tenth matching iteration, a facility most closely link to the clinic ID based on the carrier claim.

19. (Previously Presented) The system of claim 12, wherein the instructions further comprise:
calculating a level of confidence that the practitioner is employed by the facility for each year there are available carrier claims to assess; and
aggregating the level of confidence for each year to calculate an aggregated level of confidence that the practitioner is employed by the facility.

20. (Currently Amended) The system of claim 12, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that the plurality of steps for the database merge process comprises matching based on one or more of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; or
a facility most commonly linked to the clinic ID based on the carrier claims.

21. (Currently Amended) The system of claim 12, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that the database merge process for matching the plurality of carrier claims to the facility comprises matching based on each of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; and
a facility most commonly linked to the clinic ID based on the carrier claims.

22. (Previously Presented) The system of claim 12, wherein the instructions further comprise determining that the practitioner is employed by the facility in response to determining that all carrier claims billed by the practitioner are matched to the facility.

23. (Currently Amended) Non-transitory computer readable storage media storing instructions to be implemented by one or more processors, the instructions comprising:
aggregating data from a plurality of different data sources, wherein the data comprises raw claims data ingested from an external data source, [[and]] wherein at least a portion of the raw claims data is encrypted, and wherein the raw claims data comprises carrier claims, wherein the carrier claims comprise data metrics that include calendar year, entity, practitioner identifier (ID), or facility identifier;
executing an electronic data security measure by de-encrypting the encrypted portion of the raw claims data;
generating an intermediary file from the de-encrypted raw claims data comprising a modeled version of the raw claims data, wherein the modeled version of the raw claims data is cleaned to eliminate superfluous data;
storing the intermediary file [[on]] in a database;
partitioning the intermediary file based on one or more of the data metrics 
identifying a plurality of carrier claims processed by a practitioner for procedures performed at a facility, wherein the plurality of carrier claims is identified from within the partitioned version of the intermediary file that is stored [[on]] in the database;
executing a database merge process to match the plurality of carrier claims to the facility to generate matched claims;
calculating a percentage of outpatient claims based on a percentage of office claims performed by the practitioner that did not occur at the facility; and
calculating a level of confidence that the practitioner is employed by the facility based on the matched claims and the percentage of outpatient claims;
wherein the database merge process comprises a plurality of steps, and wherein each of the plurality of steps comprises matching the plurality of carrier claims to the facility based on an identified data metric;
wherein calculating the level of confidence that the practitioner is employed by the facility reflects real-world associations between the practitioner and the facility based on real-world claims data; and
wherein the intermediary file decreases the amount of disc storage and/or Random Access Memory (RAM) needed to calculate the level of confidence that the practitioner is employed by the facility based on the real-world claims data.

24. (Currently Amended) The non-transitory computer readable storage media of claim 23, wherein the raw claims data further comprises facility claims and wherein the instructions further comprise identifying a plurality of facility claims within the partitioned version of the intermediary file that is stored on the database, wherein the plurality of facility claims is associated with the facility, and wherein matching the plurality of carrier claims to the facility comprises matching the plurality of carrier claims to the plurality of facility claims to generate the matched claims.

25. (Previously Presented) The non-transitory computer readable storage media of claim 23, wherein the instructions are such that calculating the percentage of outpatient claims comprises collapsing the matched claims on a practitioner ID (National Provider Identifier) associated with the practitioner.

26. (Original) The non-transitory computer readable storage media of claim 23, wherein the instructions further comprise collapsing the matched claims to group level, wherein the facility is a healthcare facility associated with a group.

27. (Original) The non-transitory computer readable storage media of claim 26, wherein the instructions further comprise calculating a percentage of employment by calculating a percentage of practitioners associated with the group that are employed by a facility associated with the group.

28. (Currently Amended) The non-transitory computer readable storage media of claim 23, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that matching the plurality of carrier claims to the facility comprises matching based on:
in a first matching iteration, a patient identification for a patient that received a procedure from the practitioner, a date of service for the procedure performed, and a procedure code for the procedure;
in a second matching iteration, the patient identification, the date of service, and a practitioner ID (National Provider Identifier) associated with the practitioner;
in a third matching iteration, an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
in a fourth matching iteration, the date of service and a most common facility associated with the practitioner; and
in a fifth matching iteration, the most common facility associated with the practitioner as determined based on a clinic ID (National Provider Identifier) in a carrier claim.

29. (Previously Presented) The non-transitory computer readable storage media of claim 28, wherein the instructions are such that matching the plurality of carrier claims to the facility further comprises matching based on:
in a sixth matching iteration, the date of service and the most common facility associated with the practitioner;
in a seventh matching iteration, the date of service and recent most common facility associated with the practitioner based on claims processed by the practitioner in a recent time period;
in an eighth matching iteration, the date of service and the most common facility associated with the practitioner;
in a ninth matching iteration, a most common provider associated with the practitioner using previously joined facilities; and
in a tenth matching iteration, a facility most closely link to the clinic ID based on the carrier claim.

30. (Original) The non-transitory computer readable storage media of claim 23, wherein the instructions further comprise calculating a level of confidence that the practitioner is employed by the facility for each year there are available carrier claims to assess, and aggregating the level of confidence for each year to calculate an aggregated level of confidence that the practitioner is employed by the facility.

31. (Currently Amended) The non-transitory computer readable storage media of claim 23, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that the plurality of steps for the database merge process comprises matching based on one or more of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; or
a facility most commonly linked to the clinic ID based on the carrier claims.

32. (Currently Amended) The non-transitory computer readable storage media of claim 23, wherein the carrier claims further comprise patient identification, procedure, date of service, procedural code, inpatient facility, clinic identifier (ID), and wherein the instructions are such that the database merge process for matching the plurality of carrier claims to the facility comprises matching based on each of:
a patient identification for a patient that received a procedure from the practitioner;
a date of service for the procedure;
a procedure code for the procedure;
a practitioner ID (National Provider Identifier) associated with the practitioner;
an inpatient facility associated with a carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility;
a most common facility that is most commonly associated with the practitioner;
a clinic ID (National Provider Identifier) associated with the facility; and
a facility most commonly linked to the clinic ID based on the carrier claims.

33. (Original) The non-transitory computer readable storage media of claim 23, wherein the instructions further comprise determining that the practitioner is employed by the facility in response to determining that all carrier claims billed by the practitioner are matched to the facility.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: 
Aggregating received, encrypted raw claims data, de-encrypting the raw claims data, and generating an intermediary file in which the raw claims data is cleaned to eliminate superfluous data. The intermediary file decreases the amount of disc storage and/or Random Access Memory (RAM) needed to calculate the level of confidence that the practitioner is employed by the facility based on the real-world claims data. The cleaned data is stored and the intermediary file is partitioned based on a type of data in the raw claims data. A plurality of carrier claims processed by a practitioner for procedures performed at a facility is identified in the partitioned data and is merged to match the plurality of carrier claims to the facility based on an identified data metric to generate matched claims. A percentage of outpatient claims based on a percentage of office claims performed by the practitioner that did not occur at the facility is calculated along with a level of confidence that the practitioner is employed by the facility based on the matched claims and the percentage of outpatient claims.
Further, the currently-amended claim is subject matter eligible because the recitation of an intermediary file that decreases the amount of disc storage and/or Random Access Memory (RAM) needed to calculate the level of confidence that the practitioner is employed by the facility based on the real-world claims data provides a practical application to the claimed invention.
The most remarkable prior art of record is as follows:
Kress et al.: U.S. Pre-Grant Patent Publication No. 2010/0114607;
Wang et al.: U.S. Pre-Grant Patent Publication No. 2014/0278479;
Adjaoute: U.S. Pre-Grant Patent Publication No. 2015/0046181.
Additional prior art made of record are cited in the attached PTO-892 form.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record is noted in the attached PTO 892 and include:
Chen et al. (U.S. Pre-Grant Patent Publication No. 2011/0022433) which discloses a system for facilitating resource assessment such as healthcare unit performance using assessment models.
Idrobo et al. (U.S. Pre-Grant Patent Publication No. 2020/0020037) which discloses a system for identifying fraud by monitoring costs associated with providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626